Citation Nr: 0930668	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-03 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran has basic eligibility for Department 
of Veterans Affairs (VA) disability pension benefits.  

2.  Entitlement to service connection for a bilateral leg 
injury.  

3.  Entitlement to service connection for a bilateral arm 
injury.  

4.  Entitlement to service connection for degenerative 
arthritis.  

5.  Entitlement to service connection for rheumatoid anxiety, 
neck, shoulders, and spine.  

6.  Entitlement to service connection for a bilateral knee 
injury.  

7.  Entitlement to service connection for cervical 
spondylosis.  

8.  Entitlement to service connection for radiculopathy of 
the bilateral upper extremities.  

9.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities.  

10.  Entitlement to service connection for spinal stenosis.  

11.  Entitlement to service connection for anxiety disorder.  

12.  Entitlement to service connection for depression.  

13.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cervical spine and right shoulder arthritis.  

14.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.  

15.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral hand disability.  

16.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
fungal infection of the face.  

17.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
facial skin disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The issue of entitlement to service connection for a facial 
skin disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.  

2.  On February 29, 2009, during his travel board hearing 
before the undersigned Veterans Law Judge, and prior to the 
promulgation of a decision in the appeal, the Veteran 
indicated that he wished to withdraw from appellate status 
the issues of entitlement to service connection for a 
bilateral leg injury; bilateral arm injury; degenerative 
arthritis; rheumatoid anxiety, neck, shoulder, and spine; a 
bilateral knee injury; cervical spondylosis; radiculopathy of 
the bilateral upper extremities; radiculopathy of the 
bilateral lower extremities; spinal stenosis; anxiety 
disorder; depression; eligibility to VA disability pension 
benefits; and whether new and material evidence has been 
presented to reopen the claims of service connection for a 
bilateral hand disability and a fungal infection of the face.  

3.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of service connection for cervical spine 
and right shoulder arthritis in a May 2003 rating decision.  
The Veteran did not appeal the decision.  

4.  Since the May 2003 rating decision which denied reopening 
the claim of service connection for cervical spine and right 
shoulder arthritis, the evidence received was not previously 
of record and relates to an unestablished fact necessary to 
substantiate the claim of service connection for cervical 
spine and right shoulder arthritis.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has degenerative joint disease of the cervical spine and 
right shoulder arthritis that is due to any incident or event 
in military service or that was manifested to a degree of 10 
percent or more within one year after separation from 
service.  

6.  The AOJ denied service connection for a lumbar spine 
disability in a May 2001 rating decision.  The Veteran did 
not appeal the decision.  

7.  Since the May 2001 rating decision which denied service 
connection for a lumbar spine disability, the evidence 
received was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a lumbar spine disability.  

8.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has degenerative joint disease of the lumbar spine that is 
due to any incident or event in military service or that was 
manifested to a degree of 10 percent or more within one year 
after separation from service.  

9.  The AOJ denied reopening the claim of entitlement to 
service connection for a facial skin disorder in a January 
2000 rating decision.  The Veteran did not appeal the 
decision.  

10.  Since the January 2000 rating decision which denied 
reopening the claim of service connection for a facial skin 
disorder, the evidence received was not previously of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a facial 
skin disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issues of entitlement to 
service connection for a bilateral leg injury; bilateral arm 
injury; degenerative arthritis; rheumatoid anxiety, neck, 
shoulder, and spine; a bilateral knee injury; cervical 
spondylosis; radiculopathy of the bilateral upper 
extremities; radiculopathy of the bilateral lower 
extremities; spinal stenosis; anxiety disorder; depression; 
eligibility to VA disability pension benefits; and whether 
new and material evidence has been presented to reopen the 
claims of service connection for a bilateral hand disability 
and a fungal infection of the face have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.204 (2008).

2.  The May 2003 rating decision that denied reopening the 
claim of entitlement to service connection for cervical spine 
and right shoulder arthritis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2008).  

3.  The evidence received since the May 2003 rating decision, 
which denied reopening the claim of entitlement to service 
connection for cervical spine and right shoulder arthritis, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

4.  Cervical spine and right shoulder arthritis was not 
incurred in or aggravated by the Veteran's active military 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

5.  The May 2001 rating decision that denied the claim of 
entitlement to service connection for a lumbar spine 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2008).  

6.  The evidence received since the May 2001 rating decision, 
which denied the claim of entitlement to service connection 
for a lumbar spine disability, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

7.  A lumbar spine disability was not incurred in or 
aggravated by the Veteran's active military service, nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  

8.  The January 2000 rating decision that denied reopening 
the claim of entitlement to service connection for a facial 
skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2008).  

9.  The evidence received since the January 2000 rating 
decision, which denied reopening the claim of entitlement to 
service connection for a facial skin disorder, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008).  

During the February 2009 prehearing conference, the Veteran 
and his representative withdrew from consideration the issues 
of entitlement to service connection for a bilateral leg 
injury; bilateral arm injury; degenerative arthritis; 
rheumatoid anxiety, neck, shoulder, and spine; a bilateral 
knee injury; cervical spondylosis; radiculopathy of the 
bilateral upper extremities; radiculopathy of the bilateral 
lower extremities; spinal stenosis; anxiety disorder; 
depression; eligibility to VA disability pension benefits; 
and whether new and material evidence has been presented to 
reopen the claims of service connection for a bilateral hand 
disability and a fungal infection of the face.  As the 
Veteran has withdrawn his appeal as to the stated issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on the issues, and 
they are all dismissed without prejudice.  

B.  Applicable Laws and Regulations 
New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a). Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

C.  Analysis  
New and Material Evidence

Facial skin disorder

At the time of the January 2000 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
facial skin disorder, the evidence of record consisted of the 
Veteran's service treatment records and private medical 
records from July 1981 to January 1998.  In the January 2000 
rating decision, the RO noted that post service treatment 
records are void of complaints, treatment, or diagnosis of a 
facial skin disorder.  Although the private treatment records 
submitted were considered new evidence, the RO concluded that 
the records were not material since there was no mention of a 
skin disorder.  Thus, it was determined that the claim for 
service connection for a facial skin disorder had not been 
successfully reopened.  The Veteran was notified of the 
denial in a February 2000 letter, including his appellate 
rights.  He did not appeal the decision; thus, the decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

The Board finds that new and material evidence to reopen the 
claim for service connection for a facial skin disorder has 
been received.  The Veteran has provided testimony during the 
course of the appeal with regards to his current skin 
disability, as well as additional treatment records that 
reflect his current diagnoses of pseudofolliculitis barbae 
and dermatitis.  Given the state of the current record and 
the newly received evidence, the Board finds that new and 
material evidence has been submitted.  Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 
510 (1992).  Thus, the claim is reopened.  

In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection for a 
facial skin disorder, VA's compliance with the mandates of 
the Veterans Claims Assistance Act of 2000 (VCAA) need not be 
discussed.  As noted previously, the claim has been reopened 
and the underlying claim of service connection is being 
remanded to the RO via the AMC for further development.  

Lumbar and cervical spine with right shoulder arthritis

Turning to the Veteran's claims regarding his lumbar spine 
disability and cervical spine and right shoulder arthritis, 
in the May 2001 and May 2003 rating decisions, the RO denied 
service connection for a lumbar spine disability and 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
cervical spine and right shoulder arthritis.  The evidence of 
record at the time of the rating decisions consisted of the 
Veteran's service treatment records and private medical 
records dated July 1981 to January 1998.  

In the May 2001 rating decision, the RO denied service 
connection for a lumbar spine disability.  Specifically, the 
RO determined that although the Veteran's service treatment 
records showed complaints of back pain, post service 
treatment records fail to show evidence of a current lumbar 
spine disability.  Thus, service connection for a lumbar 
spine disability was not warranted because there was no 
evidence of a diagnosed condition for which service 
connection could be established.  

In regards to the Veteran's cervical spine and right shoulder 
arthritis, the RO in its May 2003 rating decision stated that 
the evidence of record exhibited current treatment for a 
cervical spine and right shoulder disorder, but there was no 
evidence demonstrating a relationship between his current 
symptomatology and active service.  The RO acknowledged an 
August 2002 private medical statement which stated that the 
Veteran's degenerative disc disease of the cervical spine is 
related to an in-service cervical spine injury, but concluded 
that no new and material evidence had been submitted to 
reopen his claim.  The Veteran was notified of the denials in 
May 2001 and May 2003 letters, including his appeal rights, 
and he did not appeal the decisions.  Thus, both decisions 
are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record since the May 
2001 and 2003 rating decisions, and finds that the Veteran 
has submitted new and material evidence to reopen the claims 
of service connection for a lumbar spine disability and 
cervical spine and right shoulder arthritis.  The Veteran has 
submitted additional statements and provided hearing 
testimony with regard to his cervical spine, right shoulder, 
and lumbar spine disabilities, as well as additional clinical 
evaluations reflect current symptomatology of his cervical, 
right shoulder, and lumbar spine disabilities.  More 
importantly of record are private medical statements and a VA 
medical opinion that discuss whether the Veteran's 
disabilities are attributable to his active military service.  
The evidence is new and material, as it relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for a lumbar spine disability and cervical 
spine and right shoulder arthritis.  Thus, the claims are 
reopened and will be considered on the merits as discussed 
below.  




Service Connection  

During the February 2009 hearing, the Veteran testified that 
his current disabilities are related to his active military 
service.  He explained that field maneuvers and heavy lifting 
in service caused neck, shoulder, and back injuries.  The 
Veteran asserts that service connection is warranted for his 
lumbar spine disability and cervical and right shoulder 
arthritis.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the Veteran's service treatment records indicates 
that the Veteran was seen at sick call in October 1978 for 
back pain.  The Veteran stated that he slipped in the gym two 
weeks ago and has endured low back pain since that time.  
After physical examination, the Veteran was assessed with 
rule out back strain.  He was referred to the local medical 
center for a computed tomography (CT) scan.  In December 
1978, the Veteran was treated at an emergency room facility 
with complaints of pain in his right arm and neck after 
playing basketball.  He noted a pulling in his left neck, 
tightness in his left arm, and tingling in the left 
supraclavicular area of the left shoulder.  The physician 
diagnosed the Veteran with acute muscle strain of the left 
area of the neck and enlarged left anterior cervical mass 
near the left lobe of the thyroid.  Follow-up treatment in 
December 1978 revealed a diagnosis of acute muscle strain of 
the left neck, and the Veteran was referred to the local 
medical facility for a CT scan, where it was determined that 
he had a muscle strain.  Complaints of left neck pain 
continued in January 1979.  The January 1979 sick call notes 
report swollen neck glands, left-sided neck aches, and left-
sided neck pain.  The Veteran was diagnosed with muscle 
strain and physical therapy treatment commenced.  Finally, in 
February 1979, the Veteran returned to sick call with 
recurrent pain in his left cervical spine after lifting 
weights.  Physical examination revealed a mild and tender 
left sternocleidomastoid muscle (SCM) with no spasms.  He was 
diagnosed with left SCM strain.  

Post service treatment records reflect complaints and 
treatment for a lumbar spine disability and cervical spine 
disability with right shoulder arthritis.  A July 1981 
private doctor's report shows that the Veteran received 
treatment after being in a car accident.  At that time the 
Veteran complained of neck and right shoulder pain.  In 1992, 
the private doctor reported that the Veteran developed 
arthritis in the 1970's after injuring his neck and right 
shoulder, and again reinjured his neck and shoulder in the 
1981 motor vehicle accident.  

In June 1996, private treatment records reveal complaints of 
neck and arm pain.  A June 1996 private medical record states 
that the Veteran initially reported injuring his neck and arm 
after jumping off a helicopter in service and landing on his 
right shoulder.  He felt a "pop" and had pain in his neck 
and right shoulder since that time.  However, in 1981, he 
incurred considerable neck pain and spasms after he was rear-
ended in a car accident.  He was involved in a second 
automobile accident in January 1995 when he was hit 
broadside.  Although this accident caused injuries to his 
right hand, the Veteran stated that his neck has had a 
"nearly constant aching discomfort since then . . . ."  The 
report also notes thereafter, in February 1996, the Veteran 
was run off the road by another driver and hit the guard 
rail.  He jammed his right arm against the steering wheel, 
causing total upper body soreness.  Magnetic Resonance Image 
(MRI) testing showed a right C3-4 lateralized disc 
protrusion, and the physician diagnosed the Veteran with neck 
pain, herniated cervical disc at C3-4.  

A May 1997 private medical examination of the cervical spine 
exhibited mild to moderate cervical spondylosis at C5-6 and 
C4-5.  In May 2002 the Veteran was involved in another car 
accident and thereafter complained of and received treatment 
for neck and knee pain.  Electromyography (EMG) study and 
nerve conduction testing conducted in July 2002 showed 
bilateral C6 radiculopathy.  In addition, myelogram and post 
myelogram CT scans reflected cervical spondylosis at several 
levels, including C5-6, with some foraminal narrowing at two 
to three levels and canal narrowing.  By August 2002, private 
x-rays of the anterior-posterior (AP) and lateral cervical 
spine showed degenerative disc disease at C4, C5, and C6.  
Complaints of cervical and lumbar pain continued in November 
2004.  November 2004 private MRI testing of the lumbar spine 
showed a transitional vertebra with some disc desiccation of 
L4-5, annular bulging at L4-5 and L3-4, which causes mild 
foraminal encroachment bilaterally without significant cord 
compression or any significant neuroforaminal encroachment 
otherwise.  Finally, in March 2005, the Veteran was referred 
for multi-disciplinary treatment for his persistent 
intractable low back pain and neck pain.  

In July 2007, the Veteran was afforded a VA examination for 
his claimed disabilities.  He informed the examiner that he 
began experiencing neck, thoracic, and low back pain after 
jumping out of a helicopter during his military service.  The 
following week his neck and back pain was aggravated by 
moving lockers and other military gear around the barracks.  
After discharge from service, the Veteran indicated that he 
was involved in an automobile accident that again aggravated 
his previous in-service cervical spine disability.  After 
physical examination of the Veteran and review of the x-ray 
report, the examiner diagnosed him with cervical spine 
degenerative disc and joint disease, thoracic strain, and 
lumbar degenerative disc and joint disease.  The examiner 
concluded that "[i]t is less than likely the Veteran's 
current lumbar and cervical spine degenerative disc and joint 
disease are related to his injury and treatment while on 
active duty."  He explained that service treatment records 
reveal assessment and treatment for lumbar and cervical spine 
strain only with no evidence of degenerative disc disease.  
The examiner concluded that the Veteran's current 
disabilities are related to his chronic degenerative changes 
as a result of aging, repetitive stresses incurred in the 
course of his civilian employment upon leaving military 
service, and a genetic predisposition for osteoarthritis 
conditions.  

In support of his claims, the record contains the notation by 
a private physician noting that the Veteran developed 
arthritis in 1970 and that his 1981 car accident reinjured 
his neck and shoulder.  The Veteran has also submitted 
several statements by C.J.B., M.D.  In August 2002, Dr. B. 
stated that he treated the Veteran in the 1980s for pain in 
his neck.  He reported the Veteran's history of a neck injury 
dating back to his military service with current evidence 
suggesting degenerative disc disease of the cervical spine.  
He opined that the Veteran's current disability is related to 
his original injury sustained to his cervical spine during 
his military service.  Thereafter, in two private medical 
statements dated January 2006, Dr. B. stated that based upon 
his professional opinion and service treatment records 
showing back and neck strains, the Veteran's present 
degenerative arthritis of the lumbar and cervical spine is 
likely related to his military service.  

The Board considers the private medical opinions to be 
competent medical evidence; however, they are of little 
probative value.  The VA examiner's opinion in July 2007 is 
highly probative.  The July 2007 VA examiner concluded that 
the Veteran's current lumbar, thoracic, and cervical spine 
disabilities are not related to his military service.  He 
reasoned the service treatment records reveal an assessment 
of lumbar and cervical strain only.  There was no 
documentation of cervical or lumbar fracture or degenerative 
disc or joint disease in the service treatment records.  The 
examiner added it was more likely than not that the Veteran's 
disorders are attributable to aging, repetitive stresses 
during civilian employment, and a genetic predisposition for 
osteoarthritc conditions.  The VA examiner relied upon a 
physical examination of the Veteran, x-ray reports, and 
review of the claims file in making his opinion.  The 
examiner's opinion is consistent with the service treatment 
records and the post service medical reports which show that 
the Veteran also has been involved in several motor vehicle 
accidents wherein he sustained cervical, lumbar and shoulder 
injuries.  See 2009 VA examination report wherein the 
examiner notes the Veteran's history of a 1981 car accident. 

Regarding the private medical opinions, the Board initially 
acknowledges that the Veteran received treatment for 
complaints of neck pain in service, but as noted above, the 
reports show no evidence of arthritis.  In fact, the 
assessments were muscle strain.  Thus, the 1992 statement 
from the Veteran's private physician is of little probative 
value.  The Board also acknowledges that Dr. B. has been the 
Veteran's physician since the 1980s and copies of the 
Veteran's service treatment records were attached to his more 
recent opinions in January 2006.  While the opinions suggest 
a connection between the current disabilities and the 
Veteran's active military service, the opinions do not 
provide any rationale as to the long evidentiary gap between 
the Veteran's period of service and the initial findings of 
his disabilities contained within the record.  The statement 
also does not reference the Veteran's post service motor 
vehicle accidents.  Under these circumstances, the 1992, 2002 
and 2006 private medical opinions carry little, if any, 
probative weight.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (medical opinion premised on unsubstantiated account 
is of no probative value and does not serve to verify the 
occurrences described).  The Court has found that the weight 
of a medical opinion is diminished where the opinion is based 
on an inaccurate factual premise or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Therefore, the Board has 
given little to no probative value to these opinions.  Thus, 
there is no probative medical evidence suggesting a link 
between the Veteran's disabilities and his active service.  

The Veteran has claimed that his lumbar, neck, and shoulder 
problems have remained consistently symptomatic since 
service, but the Board rejects the Veteran's assertions and 
finds that they are not credible.  The Board finds that the 
more credible and probative evidence consists of the service 
treatment reports which do not note chronic disability of the 
cervical or lumbar spine, or the shoulder; the absence of 
complaints of or treatment for any cervical, lumbar or 
shoulder problems immediately after service; the occurrence 
of motor vehicle accidents in 1981, 1995, 1996, and 2002, 
after which the Veteran's complaints included neck, lumbar 
and shoulder pain; and the 2009 VA medical opinion, which was 
rendered after review of the Veteran's claims file and 
examination findings and which definitively finds that the 
Veteran's disorders are not service related but attributable 
other events.  All of the aforementioned evidence weighs 
heavily against the Veteran's assertions.  

The Board is also aware of the Veteran's contentions that his 
current disabilities are somehow etiologically related to 
service; however, competent credible medical evidence is 
required in order to grant service connection for the claims.  
The Veteran is not competent to etiologically relate his 
disorder to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Degenerative joint 
disease is not a disease for which the Veteran, a lay person, 
can relate to any event of service.    

Without evidence of chronic back, neck, and shoulder 
disabilities in service, degenerative joint disease 
(arthritis) within the first post-service year and with no 
evidence of a nexus between a lumbar spine disability, 
cervical spine and right shoulder arthritis, and service, 
service connection for such disabilities is not warranted.  

Accordingly for the reasons stated above, the preponderance 
of the evidence is against the claims of service connection 
for a lumbar spine disability and cervical spine and right 
shoulder arthritis, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February and March 2005 letters.  In the 
letters, VA informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The Veteran has been apprised of 
the information necessary to reopen his claims in the March 
2005 VCAA letter, and his claims were subsequently 
readjudicated.  In any event, the claims have been reopened.  
There is no prejudice to the Veteran in this regard.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claims are denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in July 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
November 2004 to February 2008, and private treatment records 
dated July 1981 to November 2006.  The Veteran was also 
afforded a VA examination in connection with his claims of 
service connection for a lumbar spine disability and cervical 
and shoulder arthritis.  The examiner reviewed the claims 
file, the Veteran's subjective history, clinical findings of 
record, and rendered an opinion.  The Board finds that the 
opinion is probative and consistent with the Veteran's 
service treatment records and other medical reports of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Thus, the Board considers the opinions adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

The appeal as to whether the Veteran has basic eligibility 
for Department of Veterans Affairs disability pension 
benefits is dismissed.  

The appeal as to entitlement to service connection for a 
bilateral leg injury is dismissed.  

The appeal as to entitlement to service connection for a 
bilateral arm injury is dismissed.  

The appeal as to entitlement to service connection for 
degenerative arthritis is dismissed.  

The appeal as to entitlement to service connection for 
rheumatoid anxiety, neck, shoulders, and spine is dismissed.  

The appeal as to entitlement to service connection for a 
bilateral knee injury is dismissed.  

The appeal as to entitlement to service connection for 
cervical spondylosis is dismissed.  

The appeal as to entitlement to service connection for 
radiculopathy of the bilateral upper extremities is 
dismissed.  

The appeal as to entitlement to service connection for 
radiculopathy of the bilateral lower extremities is 
dismissed.  

The appeal as to entitlement to service connection for spinal 
stenosis is dismissed.  
The appeal as to entitlement to service connection for 
anxiety disorder is dismissed.  

The appeal as to entitlement to service connection for 
depression is dismissed.  

The appeal as to whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a bilateral hand disability is dismissed.  

The appeal as to whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a fungal infection of the face is dismissed.  

New and material evidence having been received, the claim of 
service connection for cervical spine and right shoulder 
arthritis is reopened.  

Entitlement to service connection for cervical spine and 
right shoulder arthritis is denied.  

New and material evidence having been received, the claim of 
service connection for a lumbar spine disability is reopened.  

Entitlement to service connection for a lumbar spine 
disability is denied.  

New and material evidence having been received, the claim for 
service connection for a facial skin disorder is reopened.  
To this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a facial skin 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for 
his facial skin disorder.  During the February 2009 hearing, 
the Veteran testified that he has pseudofolliculitis barbae 
(PFB), which is treated with salves prescribed by VA 
physicians.  The Veteran asserts that his current skin 
disability is related to his active military service.  

Service treatment records reflect complaints and treatment 
for pseudofolliculitis barbae.  Beginning in December 1976, 
the Veteran was seen at sick call for complaints of 
pseudofolliculitis barbae.  He was diagnosed with mild PFB.  
Thereafter, in an undated sick call note, the Veteran 
returned to sick call for evaluation of his disability.  
Physical observation of the Veteran's face showed signs of 
skin trauma due to improper shaving of the cheeks.  There 
were massive bumps, ingrown hairs, and white pustules on the 
skin and neck.  He was assessed with pseudofolliculitis 
barbae and improper shaving regime.  The Veteran was 
requested to discontinue shaving for two weeks and to seek 
follow-up treatment.  In February 1978, the Veteran was 
scheduled for a shaving profile at the shaving clinic, but 
failed to report.  In Medical Condition - Physical Profile 
Records dated March 1977, November 1978, and January 1979, 
the physician diagnosed the Veteran with pseudofolliculitis 
barbae.  In March 1977 and November 1978, he was requested 
not to shave and to keep his beard trimmed to one-eighth of 
an inch with scissors.  By January 1979, the physician 
allowed the Veteran to shave every other day with barber 
clippers.  

Post service treatment records reflect complaints and 
treatment for pseudofolliculitis barbae and dermatitis on the 
face.  Also of record is a December 2004 private treatment 
note that indicates that the Veteran's skin disability is 
"prob[ably] due to [his] job as [a] mechanic and contact 
with oil."  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  Review of the evidentiary record shows that 
the Veteran has not been afforded a Compensation and Pension 
examination for his skin disability.  The Board notes that 
the Veteran is competent to assert that he has experienced 
symptoms relating to his face since service.  As such there 
remains some question as to whether the Veteran's current 
skin disability is attributable to his active military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, given the Veteran's contentions regarding his skin 
disability, and the medical evidence suggesting that his 
current skin disability is possibly attributable to service, 
the Board finds that an examination is necessary prior to 
final appellate review.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), 
VA was to provide a medical examination where, the claimant 
had been diagnosed to have tinnitus, and had proffered 
competent lay evidence that he had had continuous symptoms of 
the disorder [i.e., ringing in the ears] since his 
discharge).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
current skin disability.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the skin 
found to be present should be diagnosed.  
The appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's skin 
disability had its origin in service or 
is in any way related to the Veteran's 
active service.  A rationale for any 
opinion reached must be provided.  If the 
VA examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should indicate 
this.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


